Colt, J.
The judge permitted the defendant to show that the plaintiff’s general character was bad at the time the defendant uttered the words attributed to him, but ruled that evidence of rumors charging the plaintiff with the same offence, and prevailing in the vicinity before that time, was not admissible as substantive evidence either in bar or in mitigation of damages. Such evidence came in however incidentally on cross-examination, and, at the defendant’s request, the jury were further told that the measure of damages was not what the plaintiff had suffered by reason of the circulation of such reports, but what she had suffered by the defendant’s reporting them as true.
To these rulings there is no just ground of complaint. The question of the plaintiff’s general character was a question of fact to be proved by the oaths of witnesses who knew what her general reputation was. If bad, it is a fact which rests upon hearsay, (sometimes said to be admitted as an exception to the general rule of exclusion,) but it is still an independent fact. The plaintiff must always come prepared to meet it, but is not required to come prepared to disprove particular false reports as to which he can have no notice; or to defend his reputation in detail. And besides proof of false rumors alone must of necessity be by hearsay evidence in its most objectionable form. Such rumors do not necessarily constitute general bad character. They may fall very far short of it; and while they do, they are clearly inadmissible. Alderman v. French, 1 Pick. 1, 18. Bodwell v. Swan, 3 Pick. 376. Kenney v. McLaughlin, 5 Gray, 3. Watson v. Moore 2 Cush. 133, 141. Exceptions overruled.